Citation Nr: 1542844	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-22 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Achilles tendonitis.

2.  Entitlement to service connection for nasal septum deviation with spurring of the septum.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for bilateral pes planus with hallux limitus and hammertoe deformity.

5.  Entitlement to an increased disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with Depressive Disorder NOS, and Panic Disorder without Agoraphobia prior to June 25, 2009, an evaluation in excess of 30 percent beginning June 25, 2009, and an evaluation in excess of 50 percent beginning February 27, 2012.  

6.  Entitlement to an increased disability rating in excess of 10 percent for calcaneal spurs and degenerative joint disease right foot.  

7.  Entitlement to an increased disability rating in excess of 10 percent for calcaneal spurs and degenerative joint disease right foot.  

8.  Entitlement to an increased disability rating in excess of 10 percent for residual left knee injury trauma degenerative joint disease with painful and limited motion.  

9.  Entitlement to an increased disability rating in excess of 10 percent for residual left knee injury medial meniscal tear with instability.  

10.  Entitlement to an initial compensable disability rating for herpes simplex I (HSV).  

11.  Entitlement to an effective date earlier than June 22, 2007 for the assignment of a 10 percent disability evaluation for left knee injury, medial meniscal tear with instability.
 
12.  Whether the reduction of the disability rating for peripheral neuropathy, right lower extremity, from 10 percent to noncompensable (zero percent) effective August 20, 2009, was proper.

13.  Whether the reduction of the disability rating for peripheral neuropathy, left lower extremity, from 10 percent to noncompensable (zero percent) effective August 20, 2009, was proper.

14.  Entitlement to an effective date earlier than August 30, 2011, for the award of service connection maxillary and ethmoid sinusitis.

15.  Entitlement to an effective date earlier than March 27, 2012, for the award of service connection for rhinitis with polyps.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1996 to August 2005.  He served in Southwest Asia (Iraq) from May 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, March 2009, September 2012, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The staged ratings assigned for the Veteran's PTSD during the pendency of this appeal did not resolve the appeal.  See Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2015.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the increased rating claims now on appeal, see Board Hr'g Tr. 28, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

In January 2015, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issue of entitlement to a clothing allowance for the year 2014.  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  

As the required notifications have not been sent in regard to the VA Form 9 filed in January 2015, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

The issues not decided herein are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence makes it likely that the Veteran's Achilles tendonitis first arose during service. 

2.  The Veteran's pes planus, which was noted at service, entry, was likely aggravated during service, and is currently manifested by bilateral pes planus with hallux limitus and hammertoe deformity. 

3.  The Veteran's HSV is manifested by painful sores.  

4.  The Veteran's PTSD has been manifested by a level of severity involving occupational and social impairment with reduced reliability and productivity since June 25, 2009, and the Veteran is otherwise satisfied with the disability ratings already assigned.  

5.  The Veteran's peripheral neuropathy of each lower extremity is not shown to have undergone a material improvement in the disability under the ordinary conditions of daily life during the time period from August 20, 2009, to March 13, 2012.  

6.  The Veteran's left knee instability has been manifested at the 10 percent level under diagnostic code (DC) 5257 since he filed an original claim for a left knee condition in October 2005, which was within one year of service.  

7.  The Veteran filed an original claim of service connection for sinusitis in September 2005, which was denied in an unappealed rating decision issued in February 2006.  

8.  The correct facts were before the RO in the February 2006 rating decision as it pertains to the denial of service connection for sinusitis, and any error made in reaching the determination was not outcome determinative.  

9.  The Veteran filed an original claim of service connection in September 2005, and this claim reasonable encompassed rhinitis; at that time, entitlement to service connection had already arisen.  


CONCLUSIONS OF LAW

1.  Veteran's Achilles tendonitis was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  A bilateral foot condition involving bilateral pes planus with hallux limitus and hammertoe deformity, which preexisted service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154(a), (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

3.  The criteria for the assignment of a 10 percent disability rating, but not more, for HSV are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, including DC 7804 (2015).  

4.  The criteria for the assignment of a 50 percent disability rating, but not more, for PTSD are met beginning June 25, 2009, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2015).  

5.  The reduction of the 10 percent rating for peripheral neuropathy of the right lower extremity was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.124a, DC 8520 (2015).

6.  The reduction of the 10 percent rating for peripheral neuropathy of the left lower extremity was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.124a, DC 8520 (2015).

7.  The criteria for an effective date of August 7, 2005, for the award of a 10 disability rating for left knee instability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2015).

8.  The criteria for assignment of an effective date earlier than August 30, 2011, for the grant of service connection for maxillary and ethmoid sinusitis, are not met, to include on the motion to revise a February 2006 rating decision on the basis of clear and unmistakable error.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.156, 3.400 (2015).

9.  The criteria for assignment of an earlier effective date of August 7, 2005, for the grant of service connection for rhinitis with polyps, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Except with regard to the motion to revise a prior RO rating decision on the basis of CUE, the Board's decision below grants the relief sought on appeal.  Therefore, no discussion of the VCAA's duties to notify and assist is needed.  With regard to the CUE motion, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

II.  Analysis

A.  Service Connection

(1) Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder is considered "noted" even if asymptomatic at the time of service entrance.  Verdon v. Brown, 8 Vet. App. 529, 535 (1996).

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner, 370 F.3d at 1096.  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); 
see also Wagner, 370 F.3d at 1096.  

(2) Discussion

Achilles Tendonitis

The evidence shows that Achilles tendonitis most likely arose during the Veteran's service.  The condition was first diagnosed and treated during service in April 2000.  The Veteran testified at his Board hearing that the symptoms of this condition recurred thereafter.  See Board Hr'g Tr. 29-30.  Consistent with his testimony, the same condition was diagnosed upon VA podiatry evaluation in June 2009.  Thus, all requirements to establish service connection for this condition are established, and the claim must be granted.  

Pes Planus

The evidence indicates that preexisting pes planus with hallux limitus and hammertoe deformity grew worse during the Veteran's service.  On service entrance in June 1996, the Veteran was noted to have mild asymptomatic pes planus.  Because the condition was noted at service entrance, the Veteran cannot be presumed sound.  38 U.S.C.A. §  1111.  The remaining STRs tend to show treatment on multiple occasions for complaints involving the foot, such as in April 2005, approximately five months prior to his separation  Thus, the presumption of aggravation is invoked.  38 U.S.C.A. §  1153.  Finally, the post-service evidence, including in July 2009, shows ongoing treatment for this condition. Thus, all requirements to establish service connection for this condition are established, and the claim must be granted.  

B.  Increased Ratings

(1) General Rating Considerations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

Herpes Simplex

The Veteran's herpes simplex is currently assigned a noncompensable evaluation.  The condition is rated under 38 C.F.R. § 4.118, DC 7899-7820.  The hyphenated rating indicates that this is an unlisted condition being rating by analogy to DC 7820, pertaining to infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases).  This DC directs the condition to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  

In most relevant part, DC 7804 sets forth the following rating schedule:

7804   Scar(s), unstable or painful:

Five or more scars that are unstable or painful
30
Three or four scars that are unstable or painful
20
One or two scars that are unstable or painful
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars 

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable 


In apply this rating schedule to the instant case, the Board must find that the condition warrants a 10 percent rating under DC 7804.  As the Veteran testified at his Board hearing, he has painful swelling with this condition.  See Board Hr'g Tr. 38-39.  A VA examination conducted in January 2012 does not document such symptomatology.  However, this silence in the examination report cannot be taken as proof that the examiner did not observe the symptom, but the examiner was not asked on the preformatted questionnaire about such symptomatology. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Buczynski, 24 Vet. App. at 224; Fed. R. Evid. 803(7))).  In light of the competent and credible testimony at the hearing, the Board finds affirmative evidence of a condition most consistent with painful scarring under DC 7804, thereby warranting a 10 percent rating.  At his hearing, the Veteran made clear that a 10 percent rating for this disability would satisfy the appeal.  As such, this is a complete grant of the benefit sought on appeal.  See Murphy, 26 Vet. App. at 513; AB, 6 Vet. App. at 38.  There is no basis to refer the matter for extraschedular consideration under these circumstances.  See 38 C.F.R. § 3.321. 

PTSD

The Veteran's PTSD is currently assigned three staged ratings of (1) 10 percent prior to June 25, 2009, (2) 30 percent from June 25, 2009, and (3) 50 percent beginning February 27, 2012.  At his Board hearing, the Veteran clarified that he was satisfied with the 10 percent rating prior to June 25, 2009, and with the 50 percent rating since February 27, 2012.  See Board Hr'g Tr. 18.  He is only disagreeing with the date assigned for the 50 percent rating.  Board Hr'g Tr. 18.  He feels that the 50 percent rating should be assigned from June 25, 2009.  

The condition is currently evaluated under 38 C.F.R. § 4.130, DC 9411, which sets for the following rating schedule:
    
GENERAL RATING FORMULA FOR MENTAL DISORDERS  
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.
0

The Board notes that the Veteran underwent a VA examination in July 2009.  At his Board hearing, the Veteran emphasized that he had minimized his symptoms during this examination because he was reluctant to do so for concerns related to his job.  Board Hr'g Tr. 18.  This notwithstanding, the Board notes that this examination reflects some degree of higher-level symptoms at the 50 percent level, such as difficulty establishing and maintaining effective relationships, manifested by "spend[ing] a significant amount of time [alone] in his room."  He also had panic attacks 1-2 times per week, which is consistent with more than once a week.  The VA examiner also documented one recent incident of physical violence for which the Veteran had been arrested.  This is consistent with an even higher level of severity.  The VA examiner also noted a deficit in thinking manifested by struggles with mood-related distractibility.  Overall, this VA examination, consistent with the Veteran's hearing testimony, justifies assignment of a 50 percent rating since June 25, 2009.  As it is likely that this higher-level of symptomatology manifested prior to the date of the July 2009 examination, the Board will assign the 50 percent rating from June 25, 2009.  This represents a complete grant of the relief sought on appeal.  See Murphy, 26 Vet. App. at 513; AB, 6 Vet. App. at 38.  There is no basis to refer the matter for extraschedular consideration under these circumstances.  See 38 C.F.R. § 3.321. 

C.  Rating Reductions

The Veteran's right and left sciatic nerve disabilities, which were each assigned a 10 percent, were reduced to noncompensable beginning August 20, 2009.  The Veteran maintains that this reduction was improper.  (The 10 percent ratings were restored effective March 14, 2012.)  

(1) Applicable Law

Generally, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).  

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Moreover, a rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  These requirements, however, do not apply to ratings that have not continued for long periods at the same level (five years or more) or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.  Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).

(2) Discussion

As relevant here, the procedure set forth in 38 C.F.R. § 3.105(e) for reducing a disability rating was not carried out.  Such was not necessary, however, as the Veteran's overall combined rating remained at 80 percent notwithstanding the reductions.  See VAOPGCPREC 71-91.  The reductions were nonetheless improper as the evidence does not establish that there was an improvement in the disabilities under the ordinary conditions of daily life.  To the contrary, the reductions were made on the basis of certain VA outpatient and examination results during this time period.  The records do indicate the absence of symptoms during clinic testing.  However, under the ordinary conditions of daily life, the Veteran testified at this Board hearing that his symptoms continued during this time period.  See Board Hr'g Tr. 21.  Moreover, an EMG/NCV was conducted on the same day the reduction became effective in August 2009, and it was positive.  

In light of this conflicting evidence, the Board cannot find that the negative evidence makes it more likely that there was a material improvement in the disability during this time period.  See Faust v. West,  13 Vet. App. 342, 349-50 (2000).  Therefore, the reduction was improper, and the 10 percent ratings for each disability must be restored effective the date of reduction, August 20, 2009.  At the Board hearing, the Veteran made clear that restoring the 10 percent rating from this date would satisfy his appeal as to this issue.  See Board Hr'g Tr. 22-23.  Accordingly, this represents a complete grant of the relief sought on appeal.  See Murphy, 26 Vet. App. at 513; AB, 6 Vet. App. at 38.  

D.  Earlier Effective Dates

(1) Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Furthermore, if the increase in disability is shown to have occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).  

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  

Under the provisions of 38 C.F.R. § 3.105(a) , previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  Id.   A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.   The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313. "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). Revision of a final Board or regional office decision is an extraordinary event.  King, 26 Vet. App. at 442. 

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

(2) Discussion

Left Knee Instability

The Veteran maintains that the 10 percent rating for this disability should have been made effective from the day after his separation from service.  

The claim was granted in a May 2008 rating decision, and the effective date was established from the date he filed a claim in June 2007.  A 10 percent rating was assigned under 38 C.F.R. § 4.71a, DC 5257.  

The Board must agree that an earlier effective date is warranted as the Veteran filed an earlier claim that remained pending until the May 2008 rating decision, and entitlement to this benefit had already arisen by that time.  

Specifically, in September 2005, two months after his separation, the Veteran filed an original claim of service connection.  In relevant part, he included a claim for "medial meniscus tear, left knee" and "Left Knee - Positive McMurray's sign on examination"  (Underscore in original.)  The RO issued a rating decision in February 2006, which did not address this issue.  Accordingly, the original claim filed in October 2005 remained pending until granted in the May 2008 rating decision.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

The medical and lay evidence makes it likely that entitlement to service connection had already arisen by the time he filed his claim in September 2005.  Most importantly, on VA examination in October 2005, the Veteran described symptoms involving giving way and locking.  Earlier evidence during service, including in May 2003, showed positive findings.  38 C.F.R. § 4.71a, DC 5257.  

Because the Veteran filed an original claim within one year of service, and because entitlement had arisen by the time he filed his claim, the effective date must be assigned from the day following the Veteran's separation from service.  See 38 C.F.R. § 3.400(b)(2).  By law, no earlier effective date can be assigned.  See id.  Therefore, this represents a complete grant of the relief sought on appeal.  

The Board finally notes that this finding does not address whether a rating higher than 10 percent may be warranted.  That issue is being remanded by the Board at this time, and a claim for an earlier effective date for the award of a particular disability rating is a distinct issue appealable to the Board.  See, Hazan v. Gober, 10 Vet. App. 511 (1997). 

Sinusitis
  
The Veteran's sinusitis disability (maxillary and ethmoid sinusitis) is currently assigned an effective date of August 30, 2011.  This effective date was assigned in a September 2012 rating decision.  The Veteran timely appealed this effective date via a January 2013 NOD.  

The appeal for an earlier effective date for sinusitis must be denied because the Veteran did not appeal an earlier decision denying this benefit, and there is no basis for overturning the prior determination on the basis of CUE.  

Specifically, the Veteran filed an original claim in September 2005.  The RO issued a rating decision in February 2006 denying the claim.  The RO determined that the Veteran had treatment during service, but it was not established as chronic, and a post-service VA examination did not diagnosis the condition.  The Veteran did not initiate an appeal after being sent notice of this decision, and no pertinent evidence was received during the appeal period.  Therefore, the February 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b).  

At the Board hearing, the Veteran argued that there was CUE in the February 2006 rating decision because he underwent a VA examination in connection with that claim, and "it was on six separate occasions that were documented on the
C&P examination that [the Veteran] had all these conditions . . . and signs and symptoms of sinus problem . . . from in the military."  Board Hr'g Tr. 31.  

Stated differently, the Veteran feels that the correct facts, as they were known at that time, were not before the RO when it made its February 2006 decision.  

Turning to the STRs, the Board must find that there is no clear and unmistakable error in the RO's finding that the Veteran's symptoms during service were not established as "chronic."  As the Veteran maintains and the RO noted, the STRs include several instances of treatment for sinusitis, including in April 2000.  At service separation in May 2005, however, the Veteran denied having or ever had had sinusitis, hay fever, and ear, nose, or throat trouble.  Clinical evaluation of the nose and sinuses was also found to be "Normal."  The Veteran has not identified and the Board cannot locate any entries in the STRs which might contradict the RO's finding as to the chronicity of the condition.  As such, the Board cannot find that the RO did not have the correct facts, as they were known at that time, before it when first denying the claim.  

Turning to the October 2005 VA examination report, the Board agrees with the Veteran that it refers to signs and symptoms of a sinus problem.  However, those references are the Veteran's own report of such signs and symptoms during his service and thereafter.  Any error in specifically noting this in the rating decision is nonconsequential because the rating decision concedes in-service symptomatology.  The VA examiner also listed sinusitis under a "CURRENT CONDITIONS" list, plus listed the Veteran's ongoing treatment with medication.  Nonetheless, with regard to the RO's assessment that this VA examiner did not diagnosis sinusitis, the rating decision is accurate.  X-rays were conducted and the films showed "Normal paranasal sinuses."  The VA examiner's final assessment was "Sinusitis examined for but not founded [sic] as evidence[d] by normal paranasal sinuses radiographics."  

Although later findings might tend to contradict the VA examiner's assessment, this is no basis to find CUE in the RO's determination; the RO, in October 2014, likewise denied this sub-issue.  To the contrary, a new medical diagnosis that "corrects" a previous diagnosis relied on by previous adjudicators is the kind of error that cannot be considered an error in the original adjudication.  See 38 C.F.R. § 20.1403(d)(1).  Moreover, the adjudicator at the time of the February 2006 rating decision was not allowed to rely upon his or her own medical judgment to support an opposite finding.  See Hillyard v. Nicholson, 23 Vet. App. 451 (2007); Bowyer v. Brown, 7 Vet. App. 549, 552 -553 (1995).  Thus, to the extent the October 2005 VA examiner's non-diagnosis was incorrect, the RO had no contravening evidence rebutting the diagnosis, and any duty to assist error, such as the possibility of having obtained a specialized VA examination, is, by law, not CUE.  See 38 C.F.R. § 20.1403(d)(2).  

Aside from the STRs and the October 2005 VA examination, there was no other relevant evidence of record at the time of the February 2006 rating decision. Various post-service treatment records (VA and non-VA) were obtained, but they do not reflect a diagnosis of sinusitis.  Even if such a diagnosis had been made, the weighing of such a diagnosis against the VA examiner's assessment was solely within the adjudicator's prerogative to interpret the evidence, draw reasonable inferences from it, and weigh the evidence accordingly.  See 38 C.F.R. § 20.1403(d)(3); Evans v. McDonald, 27 Vet. App. 180, 187 (2014).
 
Because the correct facts were before the adjudicator and any errors, if made, cannot sustain a CUE finding, the Board must deny the appeal for an earlier effective date on the basis of CUE.  

Rhinitis

The Veteran's rhinitis (rhinitis with polyps) is currently assigned an effective date of March 27, 2012.  This effective date was assigned in a December 2012 rating decision.  The Veteran timely appealed this effective date via a January 2013 NOD.  

With regard to the date of claim, the Veteran filed an original claim in September 2005.  On that form, he wrote that he was claiming "Sinusitis."  At his Board hearing, the Veteran testified that "[w]hen I put down sinus conditions or sinus problems, like I said, I'm not a medical expert. I just know my nose running, my nose itching and such and such," and that he did not know the specific medical term for rhinitis.  Board Hr'g Tr. 32.  The Board agrees that sinusitis and rhinitis would appear, to the average lay person, to be the same or related conditions, such that it is reasonable to interpret, in this case, the use of one term to encompass both terms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.).  Thus, the informal claim raised in September 2005 remained pending until decided in December 2012.  

With regard to when entitlement arose, the Veteran's STRs show instances of treatment for symptoms involving sinus and chest congestion, such as in April 2002.  On VA examination in October 2012, the VA examiner reviewed this evidence and the relevant post-service evidence, and determined that the Veteran's "rhinitis issues [were] incurred and were treated while serving in the military."  Because the condition first arose during service and recurred thereafter, it must be found that entitlement had already arisen by the time the Veteran filed his informal claim in September 2005.  

Because the Veteran filed an original claim within one year of service, and because entitlement had arisen by the time he filed his claim, the effective date must be assigned from the day following the Veteran's separation from service.  See 38 C.F.R. § 3.400(b)(2).  By law, no earlier effective date can be assigned.  See id.  Therefore, this represents a complete grant of the relief sought on appeal.  


ORDER

Service connection for Achilles tendonitis is granted.  

Service connection for bilateral pes planus with hallux limitus and hammertoe deformity is granted.  

An initial 10 percent rating for herpes simplex I is granted.  

A 50 percent rating, but not higher, for PTSD beginning June 25, 2009, but not earlier, is granted.  

As the 10 percent rating for peripheral neuropathy, right lower extremity, was not properly reduced to 0 percent, the 10 percent must be restored as of August 20, 2009.

As the 10 percent rating for peripheral neuropathy, left lower extremity, was not properly reduced to 0 percent, the 10 percent must be restored as of August 20, 2009.

An effective date of August 7, 2005, for the award of a 10 disability rating for left knee instability is granted.  

An effective date earlier than August 30, 2011, for the award of service connection maxillary and ethmoid sinusitis, is denied.

An effective date earlier of August 7, 2005, for the award of service connection for rhinitis with polyps, is granted.

REMAND

A.  Service Connection Claims - 
Deviated Septum, GERD

The claims of service connection for deviated septum and GERD must be remanded to obtain any further medical records and to obtain VA examinations adequately addressing the complex medical issues raised by each appeal.  

B.  Increased Ratings

The appeals for increased ratings for bilateral foot disabilities, left knee DJD and left knee instability, must be remanded to obtain missing medical records.  For instance, at his Board hearing, the Veteran testified that he was going through therapy with a podiatrist "right now" for his feet symptoms.  Board Hr'g Tr.  16.  A remand is also needed to obtain VA examinations addressing the current severity of the disabilities as the Veteran indicated at the Board hearing that the conditions had grown worse since last examined.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all non-VA health care providers who may have additional records pertinent to the remanded claims. The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records. 

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms. 

 The Veteran should be provided an appropriate amount of time to submit this evidence.

 2. Associate, physically or electronically, all non-VA medical records with the claims folder. All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile). 

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA. 

 3. Obtain all of the Veteran's VA treatment records not already associated with the claims file, if any.  Then, continue associating VA treatment records to the claims file on an ongoing basis.  

 4. All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file. 

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1) , identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records. 

5. After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed deviated septum and GERD. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Please state whether the symptoms of each medical condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?  

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia (Iraq) from May 2004 to March 2005.

(d) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any other medical condition(s), such as sinusitis and/or rhinitis?  If so, please identify that medical condition(s). 

(f) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as sinusitis and/or rhinitis? If so, please identify that medical condition(s).  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

6. After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected foot and left knee disabilities. 

Accordingly, the examiner is asked to review all relevant records. Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's calcaneal spurs and degenerative joint disease each foot; and left knee conditions (residuals of a left knee injury, traumatic degenerative joint disease, and medial meniscal tear, with instability). 

The examiner is asked to particularly describe the severity, frequency, and duration of all symptomatology associated with these conditions.  In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

Please articulate the reasoning underpinning all medical opinions.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7. After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement. 

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


